The sole issue in this appeal involves statutory construction and nothing else. The question presented is whether an employee who is "automatically retired" pursuant to a collective bargaining agreement has "quit his work without just cause" or has been "discharged for just cause in connection with his work" within the meaning and contemplation of Section 4141.29 (D) (2) (a), Revised Code.
Retirement contracts and unemployment compensation statutes are in no way interdependent. Indeed, they are not even remotely related. While the one is stamped private, the other clearly involves the public interest. For this reason, there appears *Page 118 
to be no valid reason to assume that the Legislature considered retirement contracts when it used the words "quit" and "discharged" in Section 4141.29, Revised Code. More realistically, it appears doubtful that the Legislature had retirement contracts in mind when it enacted the applicable statute. Hence, the specific question presented here is whether the language actually employed is broad enough, without any particular legislative design, to include the separation from employment caused by a retirement contract.
Ordinarily, the wholesome character and mutually binding nature of such contracts is recognized as a good reason and just cause for the termination of employment. It is difficult therefore to comprehend how it may be said that the employee in the present case quit her work without just cause. The cause is the contract, and, after execution, there is nothing voluntary about a contract. Performance is a matter of compulsion.
In our opinion, it also requires a burdensome strain on the language employed in the statute to say that the employee in the present case was discharged for just cause in connection withher work. Given ordinary meaning, this phrase points to an assembly line and not to a negotiation table. And there is nothing in this record to imply any malfeasance, misfeasance or nonfeasance by the employee on the job or in connection with her work.
In using the words "quit" and "discharge," the statute under consideration, by its own terms, presupposes a voluntary act on the part of either the employee or the employer, but nothing voluntary was either required or necessary at the time of retirement in the present case. Rather, by the express terms and controlling force of the contract, the termination of employment was automatic at the prescribed age without any further affirmative action.
We are of the opinion, therefore, that the statutory provisions relied upon by the appellants have no application to the situation described here.
This conclusion is further substantiated by reference to Section 4141.31, Revised Code, which was enacted in full view of Section 4141.29, Revised Code, and provides that benefits payable under the Unemployment Compensation Act shall be reduced by the amount of remuneration a claimant receives *Page 119 
from a retirement plan. The Legislature thus recognized that an employee might receive both unemployment compensation and retirement benefits at the same time.
Furthermore, Section 4141.32, Revised Code, provides that "no agreement by an employee to waive his right to benefits is valid." And again, it appears doubtful that the legislative mind encompassed retirement contracts when this provision was enacted. But, if Section 4141.29, Revised Code, is construed as suggested by the appellants, the retirement agreement does enter the picture and is tantamount to a waiver by the employee of a right to benefits to which she would otherwise be entitled. It is not sufficient to say that this waiver provision does not apply because no right exists. This only begs the issue because a right does exist in the absence of the agreement. The agreement to waive mentioned in Section 4141.32, Revised Code, clearly pertains to future rights which might inure pursuant to the Unemployment Compensation Act and not to any present or existing rights, because it is obvious that no right to benefits exists prior to or during the term of employment.
Although the philosophical arguments about "voluntary removal from the work force" and "the spirit of the legislation" are interesting, there is nothing in the Unemployment Compensation Act which precludes the employee in the present case from seeking employment, and, as a matter of fact, it is well known that retirement benefits frequently do no more than supplement the amount of income actually needed to maintain reasonable living standards.
In summary, therefore, it would perhaps not be an over-simplification to say simply that the employee in the present case did not quit her job. Neither was she discharged by her employer. By virtue of the contract and the express language used therein, her retirement was automatic. That which is automatic requires no action. The terms of the statute and the terms of the contract are mutually exclusive.
The judgment will, therefore, be, and hereby is, affirmed.
Judgment affirmed.
CRAWFORD, J., concurs. *Page 120